Name: 97/196/EC: Commission Decision of 20 March 1997 amending Decision 97/116/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  means of agricultural production;  tariff policy;  Europe;  international trade
 Date Published: 1997-03-22

 Avis juridique important|31997D019697/196/EC: Commission Decision of 20 March 1997 amending Decision 97/116/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance) Official Journal L 082 , 22/03/1997 P. 0061 - 0062COMMISSION DECISION of 20 March 1997 amending Decision 97/116/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance) (97/196/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Whereas a number of outbreaks of classical swine fever have occurred in different areas of Germany;Whereas in view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States;Whereas Germany has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas, as a result of the disease situation, the Commission adopted Decision 97/116/EC of 11 February 1997 concerning certain protection measures relating to classical swine fever in Germany (4);Whereas in the light of the evolution of the disease it is possible to amend measures adopted as regards the conditions for movement of pigs;Whereas, since it is possible to identify geographically areas which present a particular risk, the restrictions on trade can apply on a regional basis;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annexes I and II to Decision 97/116/EC are replaced by Annexes I and II respectively to this Decision.Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 20 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 47, 21. 2. 1980, p. 11.(4) OJ No L 42, 13. 2. 1997, p. 28.ANNEX I >TABLE>ANNEX II All affected Kreise, i. e. all Kreise where outbreaks have been recorded or where protection or surveillance zones have been established:>TABLE>